The opinion of the court was delivered by
Redeield, Ch. J.
It seems to be regarded as a uniform rule of pleading, applicable to indictments, that every traversable fact must be directly alleged, with time and place. The first marriage, in prosecutions for bigamy, is always traversable, and must be established, by positive proof of the very fact of marriage, if such proof is attainable. It is not claimed, that such fact is here so alleged, the time and place being both blank. This merely is formal, and of the least possible importance, but unless all form is to be disregarded, (which we could not do without a statute to that effect, after having so long regarded it as essential,) then this indictment is fatally defective.
Judgment reversed, and judgment that the indictment is insufficient.